Title: To George Washington from Major General Nathanael Greene, 17 April 1780
From: Greene, Nathanael
To: Washington, George


          
            Sir
            Morris Town 17th April 1780.
          
          The inclos’d extract of a letter from Colo. Hooper points out the difficulty of getting on the forage from Bucks County in Pennsylvania, on which we principally depend for the support of the Cattle of this Army.
          The Board of War have order’d the issues of provisions to stop at a

number of Posts where issues, in the present state of things, are unavoidably necessary. It is unfortunate that the stock of provisions is such as to stop all issues before a substitute is provided. We have not the power of saying, let a thing be done, and it is done; but we are obliged to pursue the ordinary modes by which Men are influenced, and business effected. To embarrass the affairs of transportation, will as effectually ruin the Army, as if they were cut off from receiving provision in the first instance, tho’ by a more slow and less summary way. I believe there have been, and still are, a great number of issuing Posts, which may be dispensed with; but before an order passes for the stopping all issues at such places, time ought to be given to alter the channel of business; and enquiry made upon the spot, whether greater injury will not arise from breaking up a Post, than continuing the issues.
          In the present case I would beg leave to suggest, to your Excellency, a remedy in the present case: That is, let Mr Wright, who has charge of the forage, draw provision from Trenton, and deal it out to such Persons as he finds necessary to get on the Forage; and to such Waggoners as are employed in the transportation: in both cases endeavouring to engage as many People to find their own provision as possible.
          If your Excellency approves of this method, your order will be necessary to sanctify the measure. Without this, or a similar expedient, I see no way in which we can get forward the Forage. I am, with great Respect, Your Excellency’s Most Obedient Huml. Servt
          
            Nath. Greene Q.M.G.
          
        